DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	RE Claim 6, the instant claim language “after the UL grant is higher than a predetermined value” is indefinite as it is unclear what aspect of the UL grant is being compared to the predetermined value to make the determination (i.e. higher than).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Discussion on UCI multiplexing” (hereinafter referred to as MediaTek).

	RE Claim 1, MediaTek discloses a user equipment (See MediaTek Section 1- UE), comprising: 
	circuitry operative to process Uplink Control Information (UCI) bits (See MediaTek Section 2.1 – Determination of number of HARQ-ACK bits) to be transmitted according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station (See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment before UL grant from gNB (i.e. exisiting UL DAI)) and the number N See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment after UL grant from gNB (i.e. additional DAI in later DL assignment)) with the number P of UCI bits indicated in the UL grant (See MediaTek Section 2.1 – proposals 2-4 – i.e. DAI indicated in UL grant) and/or the maximum number Q of bits (See MediaTek proposal #8 – i.e. “N” – max size of UCI) determined based on at least a configured coding rate (See MediaTek proposal #4 – HARQ-ACK bit size parameters based on rate matching and rate matching parameters), wherein each of M, N, P, Q is an integer equal to or larger than 0 (See MediaTek Section 2.1 – proposals 2-4 – DAI and HARQ-ACK size parameters are integers greater than or equal to zero); and 
	a transmitter operative to transmit the processed UCI bits in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) indicated in the UL grant to the base station (See MediaTek proposal 2 – FIG 2 – PUSCH transmitted @ slot n).

	RE Claim 10, MediaTek discloses a user equipment, as set forth in claim 1 above, wherein the UCI bits are used for one of HARQ-ACK, CSI part 1 and CSI part 2 (See MediaTek Section 3 – HARQ-ACK, CSI part I and II), and wherein the coding rate for each of HARQ-ACK, CSI part 1 and CSI part 2 is separately configured (See MediaTek Section 3, 3.2 – proposal 8 – HARQ-ACK, CSI part I and II are configured and encoded separately).

Claim 11, MediaTek discloses a base station (See MediaTek Section 1- gNB), comprising: 
	a receiver operative to receive Uplink Control Information (UCI) bits transmitted in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) (See MediaTek proposal 2 – FIG 2 – UCI in PUSCH transmitted @ slot n) indicated in an Uplink (UL) grant from a user equipment (See MediaTek Section 2.1 – proposals 2-4 – i.e. DAI indicated in UL grant); and 
	circuitry operative to decode the UCI bits in accordance with a UCI multiplexing rule (See MediaTek Section 3 – gNB decoding UCI bits), 
	wherein the UCI bits before transmission is processed at the user equipment (See MediaTek Section 2.1 – Determination of number of HARQ-ACK bits) according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before the UL grant from the base station (See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment before UL grant from gNB (i.e. exisiting UL DAI)) and the number N of UCI bits generated based on DL assignment(s) after the UL grant (See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment after UL grant from gNB (i.e. additional DAI in later DL assignment)) with the number P of UCI bits indicated in the UL grant (See MediaTek Section 2.1 – proposals 2-4 – i.e. DAI indicated in UL grant) and/or the maximum number Q of bits (See MediaTek proposal #8 – i.e. “N” – max size of UCI)  determined based on at least a configured coding rate in accordance with the UCI multiplexing rule (See MediaTek proposal #4 – HARQ-ACK bit size parameters based on rate matching and rate matching parameters), wherein each of M, N, P, Q is an integer equal to or larger than 0 (See MediaTek Section 2.1 – proposals 2-4 – DAI and HARQ-ACK size parameters are integers greater than or equal to zero).

	RE Claim 15, MediaTek discloses a wireless communication method for a user equipment (See MediaTek Section 1- UE), comprising: 
	processing Uplink Control Information (UCI) bits (See MediaTek Section 2.1 – Determination of number of HARQ-ACK bits) to be transmitted according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before an Uplink (UL) grant from a base station (See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment before UL grant from gNB (i.e. exisiting UL DAI)) and the number N of UCI bits generated based on DL assignment(s) after the UL grant (See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment after UL grant from gNB (i.e. additional DAI in later DL assignment)) with the number P of UCI bits indicated in the UL grant (See MediaTek Section 2.1 – proposals 2-4 – i.e. DAI indicated in UL grant) and/or the maximum number Q of bits (See MediaTek proposal #8 – i.e. “N” – max size of UCI) determined based on at least a configured coding rate (See MediaTek proposal #4 – HARQ-ACK bit size parameters based on rate matching and rate matching parameters), wherein each of M, N, P, Q is an integer equal to or larger than 0 (See MediaTek Section 2.1 – proposals 2-4 – DAI and HARQ-ACK size parameters are integers greater than or equal to zero); and 
See MediaTek proposal 2 – FIG 2 – PUSCH transmitted @ slot n).

	RE Claim 16, MediaTek discloses a wireless communication method for a base station (See MediaTek Section 1- gNB), comprising: 
	6receiving Uplink Control Information (UCI) bits transmitted in Physical Uplink Shared Channel (PUSCH) at a Transmission Time Interval (TTI) (See MediaTek proposal 2 – FIG 2 – UCI in PUSCH transmitted @ slot n) indicated in an Uplink (UL) grant from a user equipment (See MediaTek Section 2.1 – proposals 2-4 – i.e. DAI indicated in UL grant); and 
	decoding the UCI bits in accordance with a UCI multiplexing rule (See MediaTek Section 3 – gNB decoding UCI bits), wherein the UCI bits before transmission is processed at the user equipment (See MediaTek Section 2.1 – Determination of number of HARQ-ACK bits) according to the comparison of the number M of UCI bits generated based on Downlink (DL) assignment(s) before the UL grant from the base station See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment before UL grant from gNB (i.e. exisiting UL DAI)) and the number N of UCI bits generated based on DL assignment(s) after the UL grant (See MediaTek Section 2.1 – proposal 2, FIG 2 - # of UCI bits based on bits indicated in DL assignment after UL grant from gNB (i.e. additional DAI in later DL assignment)) with the number P of UCI bits indicated in the UL grant (See MediaTek Section 2.1 – proposals 2-4 – i.e. DAI indicated in UL grant) and/or the maximum See MediaTek proposal #8 – i.e. “N” – max size of UCI) determined based on at least a configured coding rate in accordance with the UCI multiplexing rule (See MediaTek proposal #4 – HARQ-ACK bit size parameters based on rate matching and rate matching parameters), wherein each of M, N, P, Q is an integer equal to or larger than 0 (See MediaTek Section 2.1 – proposals 2-4 – DAI and HARQ-ACK size parameters are integers greater than or equal to zero).


Allowable Subject Matter
Claims 2-5, 9, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US# 2020/0367265) and Park et al. (US# 2019/0199477) which teach of determining # of UCI bits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477